Exhibit 10.3

SCHOLASTIC CORPORATION 2011 STOCK INCENTIVE PLAN

Restricted Stock Unit Agreement

          Effective as of ______________ (the “Grant Date”), SCHOLASTIC
CORPORATION, a Delaware corporation (the “Company”), hereby grants to
___________________ (the “Participant”) ____ (____) Restricted Stock Units in
respect of shares of common stock, par value $.01 per share, of the Company (the
“Common Stock”) on the terms set forth herein, and in all respects subject to
the terms and provisions of the Scholastic Corporation 2011 Stock Incentive Plan
(the “Plan”), which terms and provisions are incorporated by reference herein.
Unless the context herein otherwise requires, the terms defined in the Plan
shall have the same meanings in this Agreement.

          1. Vesting and Payment.

                    (a) Vesting. Except as provided in Section 2 of this
Agreement, the Restricted Stock Units shall vest at the rate of 25% per year
beginning one year from the Grant Date and on each anniversary thereafter,
provided that the Participant is continuously employed by the Company or any of
its Affiliates (including any period during which the Participant is on leave of
absence or any other break in employment in accordance with the Company’s
policies and procedures) on each applicable vesting date.

                    (b) Payment. A share of Common Stock shall be distributed
with respect to each vested Restricted Stock Unit on the applicable vesting
date, except as provided in Section 2. Notwithstanding the foregoing, in the
case of a Participant who, on the date of grant is, or during the vesting period
becomes, eligible for Retirement, a share of Common Stock shall be distributed
with respect to each vested Restricted Stock Unit on the earlier to occur of (i)
the applicable vesting date, or (ii) the date of Termination of Employment or
Termination of Consultancy.

          2. Termination of Employment or Termination of Consultancy.

                    (a) Death, Disability, or Retirement. Upon a Termination of
Employment or Termination of Consultancy (as applicable) as a result of the
Participant’s death, Disability or Retirement, all outstanding unvested
Restricted Stock Units shall immediately vest and a share of Common Stock with
respect to each such vested Restricted Stock Unit shall be distributed within
thirty (30) days following such termination. Notwithstanding the foregoing, in
the case of a Participant who, on the date of grant or within one year of the
date of grant, is or becomes eligible for Retirement, upon a Termination of
Employment or Termination of Consultancy for Retirement within one year from the
date of grant, no portion of the Restricted Stock Units shall be treated as
vested.

                    (b) Other Termination. Except as otherwise provided in
Section 2(a) of this Agreement, Restricted Stock Units that are not vested as of
the date of the

1

--------------------------------------------------------------------------------



Participant’s Termination of Employment or Termination of Consultancy for any
reason shall terminate and be forfeited in their entirety as of the date of such
termination.

                    (c) Section 409A Award. Notwithstanding the foregoing, to
the extent required by Section 409A of the Code upon a Termination of Employment
or Termination of Consultancy (other than as a result of death) of a Specified
Employee, distributions determined, in whole or in part, to constitute a Section
409A Award shall be delayed until six months after such Termination of
Employment or Termination of Consultancy if such termination constitutes a
“separation from service” (within the meaning of Section 409A of the Code) and
such distribution shall be made at the beginning of the seventh month following
the date of the Specified Employee’s Termination of Employment or Termination of
Consultancy.

                    (d) Section 409A Compliance. No distribution in respect of a
Section 409A Award shall be made upon a Participant’s Termination of Employment
or a Termination of Consultancy unless such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code. This
Agreement is intended to comply with Section 409A of the Code and the Company
shall construe, interpret and amend the provisions of this Agreement in such
manner as the Company deems necessary, in its sole discretion, to comply with
Section 409A of the Code with respect to a Section 409A Award but in no event
shall the foregoing provisions or any other provision of this Agreement or the
Plan be construed as a guarantee by the Company of any particular tax treatment.

          3. Withholding Tax Liability. In connection with the vesting and
payment of the Restricted Stock Unit, the Company and the Participant will incur
liability for income or withholding tax. The Company shall have the right to
withhold from any payment in respect of Restricted Stock Units, transfer of
Common Stock, or payment made to the Participant or to any person hereunder,
whether such payment is to be made in cash or in Common Stock, all applicable
minimum federal, state, city or other taxes as shall be required, in the
determination of the Company, pursuant to any statute or governmental regulation
or ruling. In its discretion, the Company may satisfy such withholding
obligation by any one or combination of the following methods: (i) by requiring
the Participant to pay such amount in cash or check; (ii) by deducting such
amount from the Participant’s current compensation; (iii) by allowing the
Participant to surrender other shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Participant for such period
(if any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a fair market value on the date of surrender equal to the amount
required to be withheld; (iv) by delivery by the Participant of a properly
executed notice together with irrevocable instructions to a broker approved by
the Company to sell shares of Common Stock and deliver promptly to the Company
the amount of sale or loan proceeds required to pay the amount required to be
withheld, or (v) by withholding a number of shares of Common Stock to be issued
upon delivery of Common Stock which have a fair market value equal to the
minimum statutory amount required to be withheld. For these purposes, the fair
market value of the shares to be withheld shall be determined by the Company on
the date that the amount of tax to be

2

--------------------------------------------------------------------------------



withheld is to be determined. The Company shall also be authorized to sell any
shares of Common Stock to the extent required to satisfy the Company’s
withholding obligations.

          4. Nontransferability of Restricted Stock Unit. The Restricted Stock
Unit may not be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner either voluntarily or involuntarily by operation of
law, whether for value or no value and whether voluntary or involuntary
(including by operation of law) other than by will or by the laws of descent and
distribution. Subject to the foregoing and the terms of the Plan, the terms of
this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant.

          5. No Enlargement of Rights. This Agreement is not an agreement of
employment. Neither the Plan nor this Agreement shall confer upon the
Participant any right to continue as an officer, employee, or consultant of the
Company or any Affiliate. Nothing contained in the Plan or this Agreement shall
interfere in any way with the rights of the Company or any Affiliate to
terminate the employment (or consulting arrangement) of the Participant at any
time or to modify the Participant’s employment or compensation. The Participant
shall have only such rights and interests with respect to the Restricted Stock
Units as are expressly provided in this Agreement and the Plan.

          6. No Shareholder Rights before Exercise and Issuance.

                    (a) No Shareholder Rights. No rights as a stockholder shall
exist with respect to the Common Stock subject to the Restricted Stock Unit as a
result of the grant of the Restricted Stock Unit, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or in subparagraph 6(b) below. Shareholder rights shall exist only after
issuance of stock following the settlement of vested Restricted Stock Units by
delivery of Common Stock as provided in the Plan.

                    (b) Dividend Equivalents. Cash dividend equivalents shall be
credited to a separate Restricted Stock Unit dividend book entry account on
behalf of each Participant with respect to each Restricted Stock Unit held by a
Participant, provided that the right of each Participant to actually receive
such dividend equivalent shall be subject to the same vesting restrictions as
apply to the Restricted Stock Unit to which the dividend relates. Vested
dividend equivalents shall be distributed in cash (or used for tax withholding)
to a Participant at the same time a share of Common Stock is distributed with
respect to the Restricted Stock Unit to which the dividend equivalent relates.

          7. Effect of the Plan on Restricted Stock Unit. The Restricted Stock
Unit is subject to, and the Company and the Participant agree to be bound by,
all of the terms and conditions of the Plan, as such may be amended from time to
time in accordance with the terms thereof. The Participant acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan. Without the consent of the Participant, the Company may amend or modify
this Agreement in any manner not inconsistent with the Plan, including without
limitation, to change the date or dates as of

3

--------------------------------------------------------------------------------



which a Restricted Stock Unit becomes vested, or to cure any ambiguity, defect
or inconsistency, provided such amendment, modification or change does not
adversely affect the rights of the Participant.

          8. Entire Agreement. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede any and all previous
agreements between the Company and the Participant and all prior communications,
representations and negotiations in respect thereto. No waiver by any party of
any breach by the other of any provision of this Agreement shall be deemed to be
a waiver of any other breaches thereof or the waiver of any such or other
provision of this Agreement. Subject to the restrictions on assignment and
transfer set forth above, this Agreement shall be binding upon and inure to the
benefit of the parties hereto, their estates, personal representatives,
successors and assigns. This Agreement may be signed in counterparts.

          9. Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstances, is held invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
valid or unenforceable, shall not be affected thereby.

          10. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

          11. Notices. Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, or
by United States mail, to the appropriate party at the address set forth below
(or such other address as the party shall from time to time specify): If to the
Company, to: Scholastic Corporation, 557 Broadway, New York, New York 10012,
Attention: Corporate Secretary. If to the Participant, to the most recent
address on file with the Company. Notwithstanding the foregoing, the Company may
require that any notice by the Participant be provided electronically or in
writing to the Company or to the stock plan administrator pursuant to such
procedures as the Company shall establish from time to time in its sole
discretion.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

 

 

 

 

 

SCHOLASTIC CORPORATION

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------